704 N.W.2d 169 (2005)
Jon DEINES, Respondent,
v.
CUSTOM LOG BUILDINGS/Uninsured, Respondent, and
Black Bear Homes, Inc./Acuity Mutual Insurance Company, Relators, and
SMDC Health System, Intervenor, and
Special Compensation Fund.
No. A05-1316.
Supreme Court of Minnesota.
September 29, 2005.
*170 Charles E. Gillin, Thomas L. Cummings, Jardine, Logan & O'Brien, P.L.L.P., Lake Elmo, MN, for Employer/Insurer-Relators.
James W. Haskell, Haskell Law Firm, P.L.L.P., Bemidji, MN, for Employer-Respondent.
David R. Vail, Soderberg & Vail, L.L.C., Minneapolis, MN, for Employee-Respondent.
Wendy Schwartz, SMDC Health System, Duluth, MN, for Intervenor.
Mike Hatch, Attorney General, Rory H. Foley, Assistant Attorney General, St. Paul, MN, for Special Compensation Fund.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 6, 2005, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Sam Hanson
Associate Justice
ANDERSON, RUSSELL A., J., took no part in the consideration or decision of this case.